—Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered June 4, 1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise objections to the adequacy of his plea allocution in the court of first instance and accordingly has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Rivera, 90 AD2d 836). In any event, we find, based upon an examination of the record, that the allocution established a factual basis for the crime of manslaughter in the first degree, and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9).
Defendant’s claims of ineffective assistance of counsel are based on allegations which are outside the record. Moreover, we note that at the plea allocution defendant specifically expressed satisfaction with the representation provided by his counsel. Bracken, J. P., Lawrence, Fiber and Kooper, JJ., concur.